Motion Granted; Order filed December 18, 2018.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-18-00051-CV
                                      ____________

                SAN JACINTO RIVER AUTHORITY, Appellant

                                            V.

                         KYLE BAUER, ET AL., Appellees


                      On Appeal from the 151st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-68069

                                        ORDER

       This is an interlocutory appeal of the trial court’s order denying a plea to the
jurisdiction filed by appellant San Jacinto River Authority. Appellees filed a motion
to lift the automatic stay to permit appellees to file a nonsuit of this action in the trial
court. Because any further proceedings in the trial court are stayed pursuant to the
provisions of section 51.014(b) of the Texas Civil Practice and Remedies Code,
appellees are requesting that this court lift the automatic stay for the purpose of
permitting appellees to file a nonsuit without prejudice to re-filing. Appellees filed
an amended motion stating that appellant is not opposed to appellees’ motion.

      Generally, while an appeal from an interlocutory order is pending, the trial
court retains jurisdiction of the case and, unless prohibited by statute, may make
such further orders as are necessary so long as it does not make an order that (1) is
inconsistent with any appellate court temporary order; or (2) interferes with or
impairs the jurisdiction of the appellate court or the effectiveness of any relief sought
or that may be granted on appeal. Tex. R. App. P. 29.5. One such limiting statute is
section 51.014(b) of the Texas Civil Practice and Remedies Code, which stays “all
other proceedings in the trial court pending resolution of the appeal” while an
interlocutory appeal of an order denying a plea to the jurisdiction filed by a
governmental unit is pending. Tex. Civ. Prac. & Rem. Code Ann. § 51.014(b).
“[T]he stay set forth in section 51.014 is statutory and allows no room for
discretion.” Swanson v. Town of Shady Shores, Nos. 02–15–00351–CV & 02–15–
00356–CV, 2016 WL 4395779, at *4 (Tex. App.—Fort Worth Aug. 18, 2016, orig.
proceeding) (mem. op.) (quoting Sheinfeld, Maley & Kay, P.C. v. Bellush, 61 S.W.3d
437, 439 (Tex. App.—San Antonio 2011, no pet.)). Therefore, a trial court cannot
take any action on its own in a proceeding in which an interlocutory appeal has been
taken from the denial of a jurisdictional plea filed by a governmental unit. See City
of Sealy v. Town Park Ctr., No. 01-17-00127-CV, 2017 WL 3634025 at *1 (Tex.
App.—Houston [1st Dist.] Aug. 24, 2017, no pet.) (mem. op.). Under those
circumstances, while trial court proceedings are automatically stayed pursuant to
section 51.014(b), a party to the underlying proceeding has the general right to seek
and obtain permission from the court of appeals to lift the stay and permit the trial
court to proceed for a limited purpose. State v. Signal Drilling, LLC, 07-17-00412-
CV, 2018 WL 343497, at *1 (Tex. App.—Amarillo Jan. 5, 2018, order); Bishop v.
City of Austin, No. 03-16-00580-CV, 2016 WL 5349384 at *1, 2016 Tex. App.
LEXIS 13920 at *1 (Tex. App.–Austin Sept. 20, 2016, order).

      We grant the relief requested. The stay is lifted for the limited purpose of
permitting appellees to file a nonsuit in the underlying action.



                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Donovan.